                                   CASE 0:19-cr-00193-PJS-LIB Doc. 163 Filed 05/19/21 Page 1 of 2


                                      IN THE UNITED STATES DISTRICT COURT
                                              FOR THE DISTRICT OF MINNESOTA

                                                             SENTENCING
UNITED STATES OF AMERICA,                                        )                 COURT MINUTES - CRIMINAL
                     Plaintiff,                                  )
                                                                 )    Case No:             19-CR-0193(2) (PJS/LIB)
                              v.                                 )    Date:                May 19, 2021
                                                                 )    Court Reporter:      Debra Beauvais
Matthew James Gunderson,                                         )    Courthouse:          St. Paul
                                             Defendant.          )    Courtroom:           Devitt
                                                                 )    Time Commenced: 1:09 p.m.
                                                                 )    Time Concluded:      2:20 p.m.
                                                                      Sealed Hearing Time: 1:09 p.m. - 2:20 p.m.
                                                                      Time in Court:       1 Hour & 11 Minutes

Defendant’s true name if different from charging instrument:
9 Parties ordered to file stipulation or proposed order for name change.
9 Clerk of Court is directed to change name to:

Before Patrick J. Schiltz, United States District Judge, at St. Paul, Minnesota.

APPEARANCES:

      For Plaintiff:                   Manda Sertich
      For Defendant:                   Kevin Cornwell     9 FPD : CJA 9 Retained 9 Appointed

      Interpreter/Language: /

      9 Evidentiary Hearing (only select if witness list filed)

      : Sentencing.

      9 Hearing held on objections to the presentence report.

IT IS ORDERED:

Defendant is sentenced to:

    Count. No.                     Plea    Verdict           BOP                   AG       SR          PROB              HA
          9           Y                                   360 months                      10 years
         11           Y                                   360 months                      10 years
      Said terms to run : concurrently                    9 consecutively
         : Special conditions of :

                                                        See J&C for special conditions

M:\templates\Sentencing wpt                                          Page 1 of 2                               Form Modified: 04/2013
                              CASE 0:19-cr-00193-PJS-LIB Doc. 163 Filed 05/19/21 Page 2 of 2


      : Defendant sentenced to pay:
         9 Fine in the amount of $.
         : Restitution in the amount of $3,392.50.
         9 Costs of prosecution in the amount of $ to be paid .
         : Special assessment in the amount of $200 to be paid immediately.

      : Plea and plea agreement accepted.
      9 Court Ordered Denial of Federal Benefits.
      9 Execution of sentence of imprisonment suspended until.
      9 Defendant released pending execution of sentence of imprisonment on same terms and conditions as
      previously released.
      9 Execution of sentence of fine suspended.
      : On Motion of the Gov't., Counts 10 and 12-15 of the indictment are dismissed as to this defendant only.
      9 Motion for departure is 9 granted     9 denied.
      : Defendant remanded to the custody of the U.S. Marshal.

      : Docket nos.: 128, 129 shall be unsealed at the time the judgment is filed.
      9 Docket no.: shall remain sealed until.
      9 Docket no.: shall be sealed indefinitely.


                                                                                                     s/C. Glover
                                                                                                 Courtroom Deputy




M:\templates\Sentencing wpt                               Page 2 of 2                               Form Modified: 04/2013
